Citation Nr: 0902749	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965 
and from June 1966 to February 1983.  The appellant is his 
surviving spouse.  This case comes to the Board of Veterans' 
Appeals on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran died in March 2003; asbestosis played a 
material causal role in his death.  

2.  The veteran developed asbestosis as a result of his 
active naval service.


CONCLUSION OF LAW

A disability incurred in active service contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159 (2008).

Legal Criteria

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's death certificate indicates that he died in 
March 2005.  The immediate causes of death were certified as 
colon obstruction, due to or as a consequence of metastatic 
transitional cell carcinoma.  Asbestosis was certified as a 
significant contributory cause of death.

The veteran's Department of Defense Form 214's list his 
military occupational specialty as cook and reflect that he 
served in the United States Navy for 20 years aboard various 
ships.  In statements from the veteran, submitted prior to 
his death, he noted that he was exposed to asbestos while on 
the USS Speigel Grove and the USS Saipon.  During his time 
aboard these ships he removed insulation from pipes.  He felt 
the process of removing insulation on ships led to asbestos 
exposure.  

The Board notes that the history of in-service exposure to 
asbestos provided by the veteran is consistent with history 
provided by the veteran for clinical purposes in both private 
and VA medical records when he indicated a long history of 
exposure to asbestos in the service.  

In a May 1995 statement, R.B.A., M.D., stated that on the 
basis of X-ray and clinical findings and in light of the 
veteran's significant history of asbestos exposure, he 
believed that the veteran most likely had early asbestosis.  
In a December 1995 statement, this physician stated that he 
had reviewed the veteran's chart and that the veteran had 
significant exposure to asbestos while in the Navy.  
Therefore, he concluded that the veteran had asbestosis due 
to the fact that he was exposed to asbestos in the Navy.

In a December 1995 statement from a physician at the VA 
medical center, it was reported that the veteran was a long 
time smoker who was exposed to asbestos during his period of 
military service.  The veteran was diagnosed with bibasilar 
interstitial lung disease which was consistent with 
asbestosis.  In an undated statement from the VA Clinic, a VA 
physician noted a diagnosis of asbestosis. 

The Board notes that there is no evidence suggesting that the 
veteran was exposed to asbestos apart from that associated 
with his duties in the Navy.  Therefore, the Board concludes 
that service connection is warranted for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


